 

Case 20-10343-LSS Doc 6237 Filed 09/16/21 Page 1of 14

Ist Objection

FILED

IN THE UNITED STATES BANKRUPTCY G@GRT5 pH u: 10
FOR THE DISTRICT OF DELAWARE cnk
US BANKRUPICY cour!

ae T
BIIT

Chapter 11
InRe: | Case No: 20-10343. (LSS)
Boy Scouts if America, and Jointly Administered

Delaware BSA, LLG. Docket No.: 6155

Hearing Date: September 23, 2021 at 10:00AM.
Objection Deadline: September 16, 2021 at 4:00PM

OBJECTION TO DEBTORS MOTION (SUBSTANTT

 

SUBSTANTIVE
OBJECTION TO DEBTORS MOTION FOR ENTRY OF ORDER APPROVING ROMEEO
SETTKEMENT AGREEMENT, MODIFYING AUTOMATIC STAY AND PERMITTING
PAYMENT BY INSURANCE

Lonnie J. Washburn, a claim holder and member of the unsecured creditor class,
hereby objects to the debtors motion in the above captioned matter on the
following grounds:

1). It is not Fair and Equitable. Mr. Romero is among the unsecured creditor class,
non priority. This motion would catapult Mr. Romero to the front of the line for
payment, and in fact, allow him to be paid within 14 days of the court entering an
order.

It is also unfair to the other creditors of the unsecured class because it pays Mr.
Romero’s claim at 100%. It is quite clear at this point that the other members of
the unsecured class of creditors will be paid less than 100% of ttheir claim’s
value.

If Mr. Romero is given favored treatment and is paid early, and at 100% of his
claim, the other members who must wait and take a lesser share are harmed. A
subset of the unsecured class that are covered under the same insurance policy as
Mr. Romero is also harmed under the same theory, His payment would be taken
out of the proceeds at 100% of claim value, reducing the fixed amount at a
different percentage.

 

OBJECTIONP. | of
Case 20-10343-LSS Doc 6237 Filed 09/16/21 Page 2 of 14

2). It does not meet the Doctrine of Necessity requirement in re C.A.F
Bindery, Inc., 199 B.R. 828 (Bankr. S.D.N.Y. 1996) and In re Rosenberg, No.
(9-46326, 2010 Bankr. LEXIS 371 (Bankr. E.D.N.Y. Feb. 5, 2010) lay out the
general proposition that parties wishing to approve settlements that contain
payments outside of a plan need to put on evidence that such payments are
necessary for the reorganization. That has not been done because this
payment is in no way vital to the reorganization.

Mr. Romero’s claim does not meet the requirements set forth in the Doctrine
of Necessity, nor is it Fair and Equitable, therefore the debtors motion should
be denied.

I certify that this objection complies with Federal Rules of Bankruptxy Procedure Local
Rule no. 3007-1

Dated this 13th day of September 2021.

Sk

Lonnie J. Washburn
ATTORNEY PRO SE

3098 South Highland Drive
Salt Lake City, UT 84106
Tel.: (801) 548-6884
collinlongshanks@gmail.com

 
 

Ease B-AG34StSS BeESiss Fea desee1 Page i oid

EXHIBIT
IN THE UNITED STATES BANKRUPTCY COURT 4
FOR THE DISTRICT OF DELAWARE

 

 

In re: Chapter 11

BOY SCOUTS OF AMERICA AND Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,!
(Jomtly Administered)
Debtors.
Hearing Date: September 23,2021 at 10:00 a.m. (ET)

Objection Deadline: September 16,2021 at4:00 p.m. (ET)

 

 

DEBTORS’ MOTION FOR ENTRY OF AN ORDER
(I) APPROVING ROMERO SETTLEMENT AGREEMENT AND
(II) MODIFYING THE AUTOMATIC STAY, TO THE EXTENT NECESSARY, TO
PERMIT PAYMENT OF SETTLEMENT AMOUNT BY APPLICABLE INSURANCE

Boy Scouts of America (the “BSA”) and Delaware BSA, LLC, the non-profit corporations

that are debtors and debtors in possession in the above-captioned chapter 11 cases (together, the
“Debtors”), submit this motion (this “Motion”) for entry of an order, substantially in the form
attached hereto as Exhibit A (the “Proposed Order”), pursuant to sections 105(a), 362 and 363 of
title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code) and Rule
9019(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), (i) approving the
settlement agreement, in the form attached hereto as Exhibit B (the “Settlement Agreement”), by
and between BSA, the National Boy Scouts of America Foundation, and Las Vegas Area Council,
Inc. (“Defendants”), on the one hand, and Marco Romero Jr. (“Plaintiff’ and, together with the
Defendants, the “Parties”), on the other hand, and (ii) modifying the automatic stay, to the extent

necessary, to permit payment of the settlement amount from applicable insurance. In support of

this Motion, the Debtors submit the declaration of Elizabeth Hanke, a Vice President at KCIC,

 

' The Debtors in these chapter 11 cases, together with the last four digits of each Debtor's federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address ts 1325 W. Walnut Hill Ln., Irving, Texas 75038.

(1) (2) (3) (4)

Name of Claimant Claim Number Claim Amount Reason for Disallowance

ee

Marco Romero, Jr. | Private/Unknown $2,500,000 |

 

 

 

 
 

Ease 28:18343-Lss Bee iss Filed 68/09/24 Bage 7 ot 16

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

BOY SCOUTS OF AMERICA AND Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,!
(Jointly Administered)
Debtors.
Hearing Date: September 23,2021 at 10:00 a.m. (ET)

 

 

DEBTORS’ MOTION FOR ENTRY OF AN ORDER
(I) APPROVING ROMERO SETTLEMENT AGREEMENT AND
(II) MODIFYING THE AUTOMATIC STAY, TO THE EXTENT NECESSARY, TO
PERMIT PAYMENT OF SETTLEMENT AMOUNT BY APPLICABLE INSURANCE

Boy Scouts of America (the “BSA”) and Delaware BSA, LLC, the non-profit corporations
that are debtors and debtors in possession in the above-captioned chapter 11 cases (together, the
“Debtors”), submit this motion (this “Motion”) for entry of an order, substantially in the form
attached hereto as Exhibit A (the “Proposed Order’), pursuant to sections 105(a), 362 and 363 of
title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code) and Rule
9019(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), (i) approving the
settlement agreement, in the form attached hereto as Exhibit B (the “Settkement_Agreement”’), by
and between BSA, the National Boy Scouts of America Foundation, and Las Vegas Area Council,
Inc. (“Defendants”), on the one hand, and Marco Romero Jr. (“Plaintiff’ and, together with the
Defendants, the “Parties”), on the other hand, and (ii) modifying the automatic stay, to the extent

necessary, to permit payment of the settlement amount from applicable insurance. In support of

this Motion, the Debtors submit the declaration of Elizabeth Hanke, a Vice President at KCIC,

 

' The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 W. Walnut Hill Ln., Irving, Texas 75038.

Objection Deadline: September 16,2021 at 4:00 pm. (ET)
Ease 28:18343-Ls8 Bee 68s Filed 88/49/24 Bage 2 16

LLC (the “Hanke Declaration”), which serves as insurance and valuation consultant for the
Debtors. The Hanke Declaration is attached hereto as Exhibit C. In further support of this Motion,
the Debtors respectfully state as follows:
JURISDICTION AND VENUE

L, This Court has jurisdiction over the Motion pursuant to 28 U.S.C. § 1334 and the
Amended Standing Order of Reference from the United States District Court for the District of
Delaware, dated February 29, 2012. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

2. Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

3. The statutory bases for the relief requested herein are sections 105(a), 362 and 363
of the Bankruptcy Code and Bankruptcy Rule 9019(a).

BACKGROUND

4. On December 14, 2018, Plaintiff filed a lawsuit in the Eighth Judicial District Court
of Clark County, Nevada entitled Marco Romero, Jr., a minor, by and through his natural mother,
Audrey Romero v. Boy Scouts of America, National Boy Scouts of America Foundation, Las Vegas
Area Council, Inc., and Boy Scouts of America, Case No. A-18-786117-C (the “Lawsuit”), The
Lawsuit seeks damages arising from an injury Plaintiff suffered on or about February 6, 2016,
when, while a minor, he was involved in an incident whereby he was struck in the eye by an arrow
while attending a “Mountain Man Rendezvous” retreat in Beatty, Nevada with his local Boy Scout
troop (the “Accident”).

2 The Lawsuit was automatically stayed as to the Defendants when the Debtors filed
for relief under chapter 11 of the Bankruptcy Code on February 18, 2020.

6. On September 18, 2020, the Court granted Plaintiff's motion seeking relief from

the automatic stay to proceed with the Lawsuit to liquidate Plaintiff's claims, provided that any

 
payment on account of such claims, including payment from applicable insurance, would be
subject to further order of the Court.?
THE SETTLEMENT AGREEMENT

7 To avoid incurring further litigation expenses in connection with the Lawsuit, the
Parties entered into good-faith and arm’s-length settlement negotiations. As a result of those
negotiations, the Parties have entered into the Settlement Agreement, subject to Court approval.

8. Pursuant to the Settlement Agreement, Plaintiff agrees to dismiss the Lawsuit with
prejudice and without costs. Additionally, Plaintiff, on behalf of himself and his agents, heirs,
relatives, assigns, parents, beneficiaries, third-party beneficiaries, and attorneys, irrevocably and
unconditionally releases, acquits, and forever discharges the Defendants, their respective
predecessors, affiliates, parents, subsidiaries, managing agents, volunteers, servants, consultants,
agents, independent contractors, employees, officers, directors, attorneys, representatives,
insurers, insurance carriers, and all persons acting by, through, under, or in concert with any of
them, and eachof their respective heirs, successors, and assigns (the foregoing persons and entities,
hereinafter collectively referred to as “Releasees”), or any of them, from any and all claims
concerning the Accident, including, without limitation, the Lawsuit’s claims, as well as any and
all charges, complaints, claims, liabilities, obligations, promises, agreements, controversies,
causes of action, damages, actions, suits, rights, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred), or demands of any nature whatsoever, known or
unknown, suspected or unsuspected, including, but not limited to, any claims that Plaintiff had,

has, or may have, known or unknown, in connection with any facts, matters, property, transactions,

 

* See Order Granting Motion of Marco Romero, Jr. and Audrey Romero for an Order for Relief from the
Automatic Stay [D.I. 1341].
 

 

Case 28:16843:L88 Bee 628s Filed 88/69/24 Bage 4 of 46

or things between all Parties and between Plaintiff and the Releasees as it relates to the Accident,
including but not limited to, anything arising from, relating to, or in connection with the matters
set forth in the Lawsuit, whether such claims seek (i) bodily injury, personal injury, permanent
injury, wrongful death, property damage, loss of consortium, compensatory, wage loss, loss of
earning capacity, emotional, consequential, pecuniary, general, special, economic, hedonic,
punitive, or exemplary damages, (ii) contribution, indemnity and apportionment damages,
(iil) attorneys’ fees, costs or prejudgment or post-judgment interest, or (iv) any other measure or
theory of damages actually or allegedly recoverable under law or equity, whether or not actually
alleged in the Lawsuit or arising out of the Accident.

©: In exchange for the releases described above, Defendants will pay Plaintiffs
$2,500,000 from available insurance (the “Settlement Amount”). The Settkement Amount will be
paid by Old Republic Insurance Company (“Old Republic”), which issued general liability
insurance policies to the BSA that provide coverage for the subject matter of the Lawsuit during
the relevant time period. The National Boy Scouts of America Foundation and Las Vegas Area
Council, Inc. are co-insureds under the applicable Old Republic insurance policies.

10. The Settlement Agreement will become effective upon the Court’s entry of an order
approving this Settlement Agreement under Rule 9019 of the Federal Rules of Bankruptcy
Procedure and this Court’s order becoming a “final” order (the “Effective Date”). The Settlement
Amount will be paid within fourteen (14) days of the Effective Date.

RELIEF REQUESTED
11. By this Motion, the Debtors request entry of the Proposed Order, substantially in
the form attached hereto as Exhibit A, (i) approving the Settlement Agreement and (ii) modifying

the automatic stay, to the extent necessary, to permit Old Republic to pay the Settlement Amount.
 

ase 26:16843:-L88 Bee é2ss Filed 88/48/24 Page § of 14

BASIS FOR RELIEF REQUESTED
I. Legal Standard

A Approval of Settlements

12. Section 105(a) and Bankruptcy Rule 9019 authorize the Court to approve
settlements of claims. Section 105(a) provides, in relevant part, that the Court “may issue any
order, process, or judgment that is necessary or appropriate to carry out the provisions of this title.”
11 U.S.C. § 105(a)._ Bankruptcy Rule 9019 provides that, upon notice and a hearing, the Court
“may approve a compromise or settlement.” FED. R. BANKR. P. 9019(a).

13; Settlements and compromises are favored in bankruptcy proceedings as a means of
“minimiz[ing] litigation and expedit[ing] the administration of a bankruptcy estate.” Myers v.
Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996); see also In re World Health Alternatives,
Inc., 344 B.R. 291, 296 (Bankr. D. Del. 2006). The Court should exercise its discretion to approve
a settlement or compromise where it ts “fair, reasonable, and in the interest of the estate.” In re
Louise’s, Inc.,211 B.R. 798, 801 (D. Del. 1997). The Court need only “canvass the issues and see
whether the settlement falls below the lowest point in the range of reasonable.” In re W.R. Grace
& Co., 475 B.R. 34, 78 (D. Del. 2012). In determining whether asettkement or compromise should
be approved, courts consider a number of factors, including “(1) the probability of success in the
litigation; (2) the likely difficulties in collection; (3) the complexity of the litigation involved and
the expense, inconvenience and delay necessarily attending it; and (4) the paramount interest of
the creditors. In re Martin,91 F.3d at 393.

B. The Automatic Stay

14. Upon the filing of a bankruptcy case, section 362 of the Bankruptcy Code
automatically stays, among other things, the commencement or continuation of any proceeding

against the debtor “to recover a claim against the debtor that arose before the commencement of
Ease 38:18343-L8s Bee eis Filed 8a/d8/4 Bage 2 of 16

the case.” 11 U.S.C. § 362(a). The automatic stay serves a number of important purposes that
protect both debtor and creditor interests, including, among other things, “to forestall the depletion
of the debtor’s assets due to legal costs in defending proceedings against it” and “to avoid
interference with the orderly liquidation or rehabilitation of the debtor.” Jn re Rexene Prods. Co.,
141 B.R. 574, 576 (Bankr. D. Del. 1992) (quotations omitted).

15. Section 362(d) authorizes the Court to grant relief from the automatic stay for
cause. 11 U.S.C. § 362(d). Although the Bankruptcy Code does not define “cause,” courts in this
District often consider whether (i) the debtor will suffer “any great prejudice” from the
continuation of the civil suit,” (ii) the prejudice to the non-bankrupt party by maintenance of the
stay considerably outweighs the prejudice to the debtor if the stay is lifted, and (iii) the non-
bankrupt party “has a probability of prevailing on the merits.” Id.; see also In re Scarborough St.

James Corp.,535 B.R. 60, 67-68 (Bankr. D. Del. 2015).

Il. Argument

16. The Settlement Agreement should be approved because it fairly and efficiently
resolves the Lawsuit with minimal burden to the estate. The Settlement Amount will be paid solely
from proceeds of the Old Republic primary and excess policies for the 2015-16 policy year. The
settlement, moreover, will permit Defendants to avoid the uncertainty and expense of litigating the
Lawsuit and eliminate the potential for additional expenses and the risk of an unfavorable
judgment in the Lawsuit. In addition, under the Settlement Agreement the Defendants will receive
a full and complete release from all liability in connection with the subject matter of the Lawsuit,
thereby eliminating any liability under a plan of reorganization. Accordingly, the Debtors submit
that the Settlement Agreement is reasonable and in the best interests of the Debtors’ estates,

creditors and other parties in interest. Jn re Louise's, Inc.,211 B.R. at 801.

 
|
ARSE SS Whe Stis RUG Ae Pai

17. The Settlement Agreement should also be approved because it affords the same
treatment to Plaintiff that is proposed to be afforded to holders of other “Non-Abuse Litigation
Claims” under the Debtors’ proposed plan of reorganization. Specifically, the plan provides that
holders of Non-Abuse Litigation Claims may recover up to the full amount of such claims in the
first instance from available insurance, and if such holder is unable to recover the full amount from
such insurance, then the unpaid amounts shall be submitted to the Settlement Trust, which, subject
to the Settlement Trustee’s review and reasonable consent, shall pay any unpaid amounts up to
applicable policy limits.? This treatment is the result of extensive negotiations among the Debtors,
the Ad Hoc Committee of Local Councils, the Creditors’ Committee, the Tort Claimants’
Committee, the Coalition of Abused Scouts for Justice, and the Future Claimants’ Representative.
18. Additionally, the automatic stay should be modified, to the extent necessary, to
permit Old Republic to pay the Settlement Amount. If the automatic stay does apply, cause exists
under these circumstances to the permit Old Republic to pay the Settlement Amount for the reasons
that follow.
19. First, as noted in Old Republic’s motion for relief from the automatic stay, the BSA
and certain other named insureds (including the National Boy Scouts of America Foundation and
Las Vegas Area Council, Inc.) are insured under certain general liability policies issued by Old
Republic, including primary and excess insurance policies for the 2015-16 policy year.4 The Old
Republic primary policy provides coverage up to a limit of $1.0 million per occurrence with no

aggregate limits. Hanke Decl. at[ 4. The Old Republic excess policy provides coverage up to an

 

* See Fourth Amended Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.1. 5484] at Art.
IV.D.3.

* See Old Republic Insurance Company's Motion Pursuant to Sections 105(a) and 362 ofthe Bankruptcy Code and
Bank ruptcy Rule 4001 for an Order Modifying the Automatic Stay to Permit Payments of Claims Against Non-Debtor
Insureds and Related Defense Costs Under Insurance Policies [D.I. 678], see also Hanke Decl. at J 4.

 
CRESS AS RGU ages ait

aggregate limit of $9.0 million. Jd. Here, approximately $65,000 of the primary policy has been
exhausted in connection with the Lawsuit, leaving approximately $935,000 of primary coverage
available. /d. at 5. The balance of the Settlement Amount falls within the aggregate limit of the
Old Republic excess policy. See id. at | 5-6. Therefore, 100% of the Settlement Amount falls
within the limits of Old Republic’s primary and excess policies. /d. at 6. After payment of the
Settlement Amount, approximately $7,144,000 of the aggregate limits of the Old Republic excess
policy will remain. Jd. Moreover, for the 2015-16 policy year, there is approximately
$200,000,000 of available excess insurance coverage under the excess policies that attach above
the Old Republic umbrella layer.> /d.

20. Second, the Settlement Agreement will fully and finally resolve the Lawsuit and
avoid the uncertainty and expense of litigation and the risk of an unfavorable judgment that could
exceed the Settlement Amount. If the Lawsuit proceeds to discovery and trial, the defense costs
would likely be substantial and, together with any settlement or judgment in the Lawsuit, might
erode the applicable Old Republic excess policy more than it would be eroded under the proposed
settlement. The excess policy, unlike the primary policy, is subject to an aggregate limit (as well
as the next layer of excess insurance coverage above Old Republic’s excess policy (which has not
yet been eroded)). Jn re Almonacy, Case No. 10-37235 DHS, 2011 WL 13659, at *3 (Bankr.
D.N.J. Jan. 4, 2011) (“When an action seeks to recover from a debtor’s insurance policy and the
debtor is represented by the insurer, courts routinely grant stay relief because the burden on the
estate is likely to be outweighed by the hardship on the plaintiff if the action is not permitted to

continue.”’).

 

* In terms of Direct Abuse Claims that could compete against the same insurance, the Debtors note that there were
twenty-two (22) timely filed, non-duplicative proofs of claims filed asserting Direct Abuse Claims (i) on accountof
Abuse alleged to have first occurred during the 2015—16 policy year (March 1, 2015 to February 29, 2016), (ii) that
are not presumptively barred by applicable statutes of limitation and (iii) that name an abuser, either in fullor in part.
CREWS Be Ss HRSA Fayetalit

21. Accordingly, there is little prejudice, and indeed material benefit, to the Debtors if
the Parties are permitted to enter into the Settlement Agreement and the stay is modified to permit
Old Republic to pay the Settkement Amount.

NOTICE

22. Notice of this Motion will be provided to (i) the U.S. Trustee; (ii) counsel to the
Creditors’ Committee; (iii) counsel to the Tort Claimants’ Committee; (iv) counsel to the Future
Claimants’ Representative; (v) counsel to the Ad Hoc Committee of Local Councils; (vi) counsel
to JPMorgan Chase Bank National Association; (vii) counsel to Plaintiffs; (viii) Old Republic
Insurance Company; (ix) the National Boy Scouts of America Foundation; (x) Las Vegas Area
Council, Inc.; and (xi) any party that has requested notice pursuant to Bankruptcy Rule 2002. The
Debtors submit that, in light of the nature of the relief requested herein, no other or further notice

need be given.

CONCLUSION
WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order,
substantially in the form attached hereto as Exhibit A, (i) approving the Settlement Agreement,
(ii) modifying the automatic stay, to the extent necessary, to permit Old Republic to pay the

Settlement Amount and (iii) granting such other relief as is just and proper.
 

Ease 38:18343-LS8 BSE Stss Filed 08/45/34 Bage 1d Sf 16

Dated: September 2, 2021
Wilmington, Delaware

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

/s/ Derek C. Abbott

 

Derek C. Abbott (No. 3376)

Andrew R. Remming (No. 5120)

Paige N. Topper (No. 6470)

1201 North Market Street, 16th Floor

P.O. Box 1347

Wilmington, Delaware 19899-1347

Telephone: (302) 658-9200

Email: dabbott @ morrisnichols.com
aremming @ morrisnichols.com
ptopper @ morrisnichols.com

—and —

WHITE & CASE LLP

Jessica C. Lauria (admitted pro hac vice)
1221 Avenue of the Americas

New York, New York 10020

Telephone: (212) 819-8200

Email: jessica. lauria @ whitecase.com

—and —

WHITE & CASE LLP
Michael C. Andolina (admitted pro hac vice)
Matthew E. Linder (admitted pro hac vice)
Laura E. Baccash (admitted pro hac vice)
Blair M. Warner (admitted pro hac vice)
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (212) 881-5400
Email: mandolina @ whitecase.com
miinder @ whitecase.com
laura.baccash@ whitecase.com
blair.warner @ whitecase.com

ATTORNEYS FOR THE DEBTORS AND DEBTORS
IN POSSESSION

 
 

Case 20-10343-LSS Doc 6237 Filed 09/16/21 Page 14 of 14

CERTIFICATE OF SEEVICE

I, Lonnie J. Washburn, certify that | delivered via email to the addresses be

l 4
and correct copy of OBJECTION TO DEBTORS MOTION FOR ENTRY ee
ORDER APPROVING ROMERO SETTLEMENT AGREEMENT, MODI NG

Vasn

130 40 13iw sic
MYI919

AJ Ld NUN

a
a

AUTOMATIC STAY, AND PERMITTING PAYMENT BY INSURANCE.

To: MORRIS, NICHOLS, ARSHT & TUNNELL LLP

dabbott(@morrisnichols.com
aremming(@morrisnichols.com ptopper@morrisnichols.com

WHITE & CASE LLP
Jessica.lauria(@whitecase.com, mandolina@whitecase.com,
mlinder@whitecase.com , and laura.baccash@whitecase.com
blair. warner@whitecase.com

Dated this 13th day of September, 2021

 

Lonnie J, Washburn

ATTORNEY PRO SE

3098 South Highland Drive STE 101
Salt Lake City, UT 84106

Tel.: (801) 548-6884
collinlongshanks(@gmail.com

Wd SI d3S 1202

Ol} zh

G3 is
